DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I (i.e., claims 14-17, 19-24 and 26-30 directed to a method of detecting Aspergillus Asp f2; a method of diagnosing aspergillus in a subject; and a method of treating aspergillus) in the reply filed on February 7, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-13 were originally filed on May 11, 2020. 
The amendment received on May 11, 2020, canceled claims 1-13 and added new claims 14-33. 
Claims 14-33 are currently pending and claims 14-17, 19-24 and 26-30 are under consideration as claims 18, 25, and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 7, 2022.

Priority
The present application is a continuation of U.S. Non-provisional Application No. 15/236,988, filed on August 15, 2016, now U.S. Patent No. 10,648,982, which is a continuation of U.S. Non-provisional Application No. 14/217,004 filed March 17, 2014, now U.S. Patent No. 9,416,315, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on May 11, 2020, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 14, 19, and 26 as open-ended requiring 100% identity to SEQ ID NO: 38 with any N-/C-terminal additions.  As such, the scope of claims 14, 19 and 26 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17, 19-24, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.

Claim 14 is drawn to a method for detecting Aspergillus Asp f2 in a biological sample by contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample, and wherein the protease substrate is selected from the group consisting of a protein or peptide comprising the amino acid sequence of SEQ ID NO: 38, an elastin protein or peptide, and a collagen protein or peptide.  Similarly, claim 19 is drawn to a method for diagnosing aspergillosis in a subject by (a) obtaining a biological sample from the subject; (b) detecting the presence of Aspergillus Asp f2 in the sample by contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample; and, (c) diagnosing the subject with aspergillosis if Asp f2 is present in the sample, wherein the protease substrate is selected from the group consisting of a protein or peptide comprising the amino acid sequence of SEQ ID NO: 38, an elastin protein or peptide, and a collagen protein or peptide.  Moreover, claim 26 is drawn to a method for the treatment of aspergillosis in a subject in need thereof by (a) obtaining a biological sample from the subject; (b) detecting the presence of Aspergillus Asp f2 in the sample by contacting the 
These inventions as claimed encompass (1) a large and highly variable Asp f2 protease substrate when the substrate is an elastin peptide or collagen peptide which would comprise one or more Asp f2 cleavage sites such that an elastin or collagen peptide encompasses a dipeptide (i.e., two contiguous amino acid residues of the full length elastin or collagen protein sequence); and (2) a large and highly variable Asp f2-specific antibody or antigen binding fragment.  Therefore, the claimed inventions comprise a vast array of possible Asp f2 protease substrates when the substrate is an elastin or collagen peptide and a vast array of Asp-f2 specific antibody or antigen binding fragments without identifying what core structure or amino acid residues/sequence constitutes an Asp f2 protease substrate when the substrate is an elastin peptide or collagen peptide or an Asp-f2 specific antibody or antigen binding fragment. Thus, the claimed inventions do not include any structural information or denote a necessary core sequence or necessary amino acid residues that would indicate what constitutes an elastin or collagen peptide functioning as an Asp f2 protease substrate and/or any structural information or denote a necessary core sequence or necessary amino acid residues that would indicate what constitutes an antibody or antigen binding fragment functioning as an Asp-f2 specific antibody.  As such, there is no indication what constitutes a necessary component for each elastin or collagen peptide to function as an Asp f2 protease substrate and/or a necessary component for an antibody or antigen binding fragment to function as an Asp-f2 specific 
With respect to an Asp f2 protease substrate, the Specification teaches three examples of an Asp f2 protease substrate; namely, the amino acid sequence FSALK (i.e., SEQ ID NO: 38), an elastin protein and a collagen protein (See Specification, paragraph [0059], [0081]; Figures 4-5; Example 3, paragraphs [0087]-[0089]).  Although, the Specification teaches that that the Asp f2 protease substrate is a peptide comprising the amino acid sequence SEQ ID NO: 38, the amino acid sequence of SEQ ID NO: 5 (which contains SEQ ID NO: 38), a human serum albumin protein or portion thereof, an elastin protein or portion thereof, or a collagen protein or portion thereof, there is no indication what necessary core structure or amino acid residues of the albumin/elastin/collagen results in an elastin or collagen peptide to function as an Asp f2 substrate (See Specification, paragraph [0059]; [0088]-[0089]).  Moreover, there is no indication that an elastin or collagen peptide contains the amino acid sequence of SEQ ID NO: 38.  Furthermore, the Specification fails to define what constitutes an elastin peptide or collagen thereby encompassing any size fragment, i.e., ranging from a single deletion fragment to a fragment comprising a dipeptide.  Therefore, the specification discloses three examples, which are not representative of the claimed genus of “an Asp f2 protease substrate wherein the substrate is an elastin peptide or collagen peptide” because there is no support demonstrating what constitutes an elastin or collagen peptide functioning as an Asp f2 protease substrate; nor do the claims recite sufficient structural features which are common to members of the genus sufficient to demonstrate possession of the genus.  Therefore, the Applicant is using an inadequately described “Asp f2 protease substrate wherein the substrate is an elastin peptide or collagen peptide” to inadequately describe the claimed “Asp f2 protease substrate wherein the substrate is an elastin peptide or collagen peptide”.  Consequently, there is no teaching that would allow a person of skill in the art to determine a priori that the Applicant was in possession of the full scope of the claimed invention at the time of filing because there are no common 
With respect to an Asp-f2 specific antibody or antibody binding fragments, in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the Federal Circuit explained that when an antibody is claimed, 35 USC 112(a) requires adequate written description of the antibody itself (See Amgen at 1378-79).  The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in several earlier Federal Court decisions should not be used in determining whether there is adequate written description under 35 USC 112(a) for a claim drawn to an antibody.  Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Id. (citing Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010)).  Therefore, the court found that adequate written description of a newly characterized antigen should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  Id. 
The Specification teaches several examples of antibodies and antigen binding fragments that function as Asp-f2 specific antibody or antibody binding fragments; namely, one or more CDR sequences comprising the amino acid sequences set forth in SEQ ID NOs: 8, 10, 12, 14, 16, or 18 or a combination thereof, a light chain variable region comprising the amino acid sequence of SEQ ID NO: 2 and/or a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 1, the amino acid sequence of SEQ ID NO: 20 and/or 22, monoclonal antibody 5D7A1 (note: SEQ ID NO: 1 is the variable heavy chain and SEQ ID NO: 2 is the a priori that the Applicant was in possession of the full scope of the claimed invention at the time of filing because there are no common structural attributes that can link together all of the claimed “Asp-f2 specific antibodies or antigen binding fragments”.  Therefore, one skilled in the relevant art would not reasonably conclude that the Applicants had possession of the invention as claimed as there are no structural limitations or common core sequence or amino acid residues of an Asp-f2 specific antibody or antigen binding fragment that would be necessary in order to detect the presence of Asp f2 in a sample 
See Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See page 1116.).
With the exception of a one amino acid sequence (i.e., FSALK (SEQ ID NO: 38)) which functions as a cleavage site for Asp f2 thereby constituting a necessary core sequence as disclosed by the specification, the skilled artisan cannot envision the methods of claims 14, 19 and 27.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class wherein the specification provided only the bovine sequence.
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19, 21-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and/or an abstract idea without significantly more. Claim 19 recites a method for diagnosing aspergillosis in a subject by (a) obtaining a biological sample from the subject; (b) detecting the presence of Aspergillus Asp f2 in the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample; and (c) diagnosing the subject with aspergillosis if Asp f2 is present in the sample, wherein the protease substrate is selected from the group consisting of a protein or peptide comprising the amino acid sequence of SEQ ID NO: 38, an elastin protein or peptide and a collagen protein or peptide.  Claim 21 recites that the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment.  Claim 22 recites that the Asp f2-specific antibody is immobilized on an enrichment matrix.  Claim 24 recites where the aspergillosis is the result of infection with an Aspergillus species selected from the group consisting of A. fumigatus, A. flavus, A. versicolor, A. niger, and A. terreus.  As such, the claimed invention is directed to a process, which is one of the statutory categories of invention (i.e., Step 1: YES).  
The claims are then analyzed to determine whether they are directed to any judicial exception (i.e., Step 2A, prong one).  In step (c), claim 19 recites diagnosing the subject with aspergillus when the presence of Asp f2 in the biological sample is detected, which describes a correlation or relationship between the presence of Asp f2 in a subject’s sample (e.g., plasma or blood) and the presence of aspergillus in the subject.  This limitation sets forth a judicial Mayo.  Additionally, step (c) could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams.  Thus, the claims are directed to at least one exception, which may be termed a law of nature, an abstract idea or both (i.e., Step 2A, prong one: YES). 
 Next, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This judicial exception is not integrated into a practical application because data gathering steps (i.e., obtaining a biological sample from the subject, detecting the presence of Aspergillus Asp f2 in the sample by contacting the same with a protease substrate such as SEQ ID NO: 38, an elastin protein or peptide or a collagen protein or peptide, and where the Asp f2-specific antibody is immobilized on an enrichment matrix) to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Detecting whether Aspergillus Asp f2 is present in the biological sample with a naturally occurring Asp f2 protease substrate (note: SEQ ID NO: 38 occurs naturally in several Aspergillus sp. including A. fumigatus (GenBank Database, Accession No. KAH1420777, 2 pages at residues 1548-1552 (2021)), and A. niger (GenBank Database, Accession No. TPR11056, 2 pages at residues 1515-1519 (2019)) merely instructs a scientist to use any detection technique with any generic Asp f2-specific antibody or antigen binding fragment thereof.  When recited at this high level of generality, there is no meaningful limitation such as a particular or unconventional machine or a transformation of a particular article in this step that distinguishes it from well-understood, routine, and convention data gathering activity engaged in by scientists prior to application’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using see, e.g., Alice Corp.).  Therefore, the judicial exception is not integrated into a practical application (i.e., Step 2A, prong two: NO; Step 2A: YES). 
Finally, the eligibility analysis evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element or combination of additional elements, adds an inventive concept to the claim (i.e., Step 2B).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims here do not invoke any of the considerations that courts have identified as providing significantly more than an exception.  As explained supra with respect to Step 2A Prong Two, the claim recites two additional steps in step (a) and (b), both of which are recited at a high level of generality without a meaningful limitation such as a particular or unconventional machine or a transformation of a particular article in this step that distinguishes it from well-understood, routine, and convention data gathering activity engaged in by scientists prior to application’s invention, and at the time the application was filed (i.e., Step 2B: NO).  Therefore, the claimed invention recited in instant claims 19, 21-22 and 24 is not eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.


Claims 14-17 and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arad et al. U.S. Publication No. 2011/0306035 A1 published on December 15, 2011 (cited in the IDS received on 5/11/20), further in view of Banerjee et al., Infection & Immunity 66:5175-5182 (1998) (cited in the IDS received on 5/11/20), and further in view of Singh et al., FEMS Microbiol. Rev. 36:1122-1180 (first available June 18 2012) (cited in the IDS received on 5/11/20).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 14, 19-20, 24, with respect to a method of detecting Aspergillus Asp f2 in a biological sample comprising contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample as recited in claim 14; with respect to a method of diagnosing aspergillus in a subject comprising (a) obtaining a biological sample, (b) detecting the presence of Aspergillus Asp f2 in a biological sample comprising contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample, and (c) diagnosing the subject with aspergillus if Asp f2 is present in the sample as recited in claim 19; with respect to administering one or more therapeutic agents for the treatment of aspergillus as recited in claim 20; and with respect to where the aspergillus is the result of an infection with an Aspergillus species including A. fumigatus as recited in claim 24:
Arad et al. teaches a method for detecting the presence or absence of a fungal infection in a subject by contacting a biological sample obtained from the subject that may or may not contain an enzyme produced from the fungus with a substrate comprising a signaling moiety (See Arad Specification, paragraph [0011]).  Arad et al. teaches that the fungus to be detected includes Aspergillus fumigatus (See Arad Specification, paragraphs [0011], [0185]).  If present, the fungal enzyme will modify the substrate wherein such modification of the substrate by the enzyme produces a signal from the signaling moiety (See Arad Specification, paragraph [0011]).  The signal produced from the signaling moiety is detected and the signal produced indicates the presence of a fungal infection in the subject (See Arad Specification, paragraph [0011]).  As such, Arad et al. teaches a method for detecting or diagnosing aspergillosis in a biological sample by (a) obtaining from the subject a biological sample; (b) contacting the sample with a substrate comprising a signaling moiety, wherein the fungal enzyme will modify the substrate if present, and (c) such substrate modification indicates the presence of a fungal infection (i.e., diagnosing the subject with aspergillosis).
Moreover, Arad et al. defines several of the above terms as follows.  Arad et al. defines a “signaling moiety” as referring to any moiety that directly or indirectly produces a detectable label such as an enzyme, a fluorophore, a chromophore, a protein, etc. (See Arad Specification, paragraphs [0016], [0058]).  An enzyme is defined as referring to any biomolecule that catalyzes chemical reactions including proteases (See Arad Specification, paragraph [0052]).  Arad et al. defines “modify” as referring to any chemical change in a substrate, wherein modification includes cleavage of the substrate and addition of a moiety such as a phosphate group (See Arad Specification, paragraph [0054]).  Similarly, Arad et al. defines “substrate” as referring to a molecule that is capable of being modified by an enzyme (See Arad Specification, paragraph 
	Additionally, Arad et al. teaches that the methods may also be useful for determining the effectiveness of a treatment for the pathogen, disease, or medical condition (See Arad Specification, paragraph [0102]).  Biological samples may be obtained at different time points before, during, or after treatment and subject to the enzymatic assay of the present methods (See Arad Specification, paragraph [0102]).  For example, Arad et al. teaches that a biological sample is obtained prior to treatment, and another is obtained during treatment (See Arad Specification, paragraph [0102]).  A difference, such as a reduction in the signals produced from the two or more biological samples is indicative of the effectiveness of therapeutic treatment (See Arad Specification, paragraph [0102]).  As such, Arad et al. teaches administering a therapeutic agent for the treatment of aspergillosis.
	 
	For claims 14 and 19, with respect to where the fungal enzyme to be detected thereby resulting in the diagnosis of aspergillus in a subject and treating aspergillus in a subject is Asp f2 and with respect to where the Asp f2 protease substrate is a collagen or elastin protein as recited in instant claims 14 and 19:
Arad et al. teaches that the fungus to be detected includes Aspergillus fumigatus (See Arad Specification, paragraphs [0011], [0185]).  
Banerjee et al. teaches that Asp f2 is a major allergen of Aspergillus fumigatus, which recognizes specific IgE antibodies in patients suffering from allergic bronchopulmonary aspergillosis (ABPA) (See Banerjee article, pg. 5175, col. 2, last paragraph; pg. 5179, col. 2, 1st paragraph).  Moreover, Banerjee et al. found that none of the allergic asthmatic patients, who previously showed immediate cutaneous reactivity to A. fumigatus, exhibited IgE binding with Asp f2 proteins whereas all patients from the ABPA and CF/ABPA (cystic fibrosis/ allergic st full paragraph).  Moreover, Banerjee et al. found 100% specificity in CF/ABPA patients and 90% in ABPA patients, while none of the controls showed significant levels of Asp f2-specific IgE (See Banerjee article, pg. pg. 5181, col. 1, 1st full paragraph).  Banerjee et al. also teaches that the other recombinant A. fumigatus allergens demonstrated distinct IgE binding in ABPA patients, but they also reacted with IgE antibodies of A. fumigatus-sensitized non-ABPA patients (See Banerjee article, pg. pg. 5181, col. 1, 1st full paragraph).  Therefore, Banerjee et al. demonstrates that Asp f2 can be used as a marker in order to test for the presence of aspergillosis because it is the only A. fumigatus allergen that demonstrated IgE specific binding in ABPA and CF/ABPA patients.  
Additionally, Banerjee et al. demonstrated that Asp f2 appears to be involved in fungal adherence to the extracellular matrix with its extensive sequence homology to fibrinogen binding protein of C. albicans as well as its specific binding to laminin (See Banerjee article, pg. pg. 5181, col. 1, last paragraph).  Laminin and fibrinogen are the major structural proteins of the basement membrane and are mainly involved in mediating adherence of conidia to the extracellular matrix (See Banerjee article, pg. pg. 5181, col. 1, last paragraph).  As such, Banerjee et al. demonstrated that Asp f2 interacts with laminin.
	Singh et al. teaches that the extracellular matrix (ECM) is involved in building structural scaffolds, regulation of physiological processes, cellular signaling, migration and transport of solutes across the body tissues and cellular barriers (See Singh article, pg. 1122, col. 1, 1st paragraph).  The extracellular matrix constitutes the anchoring platform for epithelia, designated the basement membrane, which is made of laminin and collagen polymeric sheets that also contain nidogen, perlecan, and agrin cross-linked proteins (See Singh article, pg. 1122, col. 1, 1st paragraph).  The extracellular matrix also surrounds blood capillaries and neurons, and is part of the connective tissues that fill interstitial spaces of the tissue parenchyma, wherein the connective tissues consist of intricate structures built by collagen, elastin, fibrillin, laminin, st paragraph).  Plus, the respiratory tract is composed of a multitude of connective tissues, supporting the structure of the lungs, which is composed of ECM molecules like laminin and various types of collagen (See Singh article, pg. 1136, col. 1, last paragraph).  Thus, the ECM components are attractive targets for adherence and invasion by various human microorganisms (See Singh article, pg. 1122, col. 1, 1st paragraph).  The ECM components laminin and collagen are targeted by microorganisms for adhesion and induction of host inflammatory responses, leading to colonization and invasion of host tissue (See Singh article, pg. 1122, col. 2, last paragraph).  In fact, some microorganisms degrade ECM components with their secretory or surface-bound proteases during inflammatory responses resulting in increased tissue damage (See Singh article, pg. 1122, col. 2, last paragraph).  Singh et al. also teaches that several microorganisms belonging to diverse niches bind/degrade laminin and collagens including fungal pathogens (See Singh article, pg. 1123, col. 2, last paragraph).
	Additionally, Singh et al. teaches that A. fumigatus is known to produce extracellular serine proteases that degrade several ECM proteins (See Singh article, pg. 1135, col. 1, last paragraph).  Plus, Singh et al .teaches that a protease extracted from A. fumigatus shows a proteolytic activity against major ECM components including fibronectin, lung collagen, and elastin (See Singh article, pg. 1135, col. 1, last paragraph to col. 2, 1st paragraph).  Another secretory aspartic proteinase, aspergillopepsin F, a 39-kDa enzyme of A. fumigatus, has been shown to degrade ECM proteins including laminin, elastin, and collagen (See Singh article, pg. 1135, col. 2, 1st paragraph).  Furthermore, Singh et al. teaches that A. fumigatus initiates colonization and subsequent infection by binding to laminin and collagen (See Singh article, pg. 1139, col. 2, 1st paragraph).  Plus, a 367-kDa surface protein and a 72-kDa surface glycoprotein were identified as conidial laminin binders in vitro (See Singh article, pg. 1139, col. 2, 1st paragraph).  Singh et al. also teaches that a major allergen of A. fumigatus, Asp f2, was found to specifically bind laminin (See Singh article, pg. 1139, col. 2, 1st paragraph).  Singh et A. fumigatus such as serine proteases, an alkaline protease, and an aspartic proteinase that degrade ECM components (See Singh article, pg. 1139, col. 2, 1st paragraph).  Therefore, Singh et al. teaches that the findings collectively point towards an important role of proteases in the pathogenicity of aspergillosis (See Singh article, pg. 1139, col. 2, 1st paragraph).

For claims 15 and 21, with respect to where the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp-f2 specific antibody or antigen binding fragment:
Arad et al. teaches adding an activator to the reaction mixture in order to induce or increase the activity of an enzyme because levels of an enzyme or substrate in a biological sample may, in some instances, be low or even below detection level (See Arad Specification, paragraph [0122]-[0124]).  Therefore, Arad et al. teaches enriching the biological sample for an enzyme prior to contacting the enzyme with a substrate thereby satisfying the claim limitation as recited in claims 15 and 21. 

	For claims 16 and 22, with respect to where the Asp-f2 specific antibody is immobilized on an enrichment matrix:
Arad et al. teaches that the methods can include a separation step (See Arad Specification, paragraph [0103]).  When the method includes a separation step, the method comprises (1) separation between substrates that are processed in the reaction and substrates which are not processed; and, (b) detection of processed substrates only (See Arad Specification, paragraph [0103]).  Separation may be achieved by either specific binding of two moieties such as between an antibody (i.e., a specific antibody) and antigen and between nucleic acids, or through binding to an immobilized surface such as membranes, chips, and beads (See Arad Specification, paragraph [0103]).  As such, Arad et al. teaches that the 

	For claims 17 and 23, with respect to where the protease substrate is conjugated to one or more fluorophores:
Arad et al. utilizes a substrate comprising a signaling moiety where, if the fungal enzyme is present, it will modify the substrate wherein such modification of the substrate by the enzyme produces a signal from the signaling moiety (See Arad Specification, paragraph [0011]).  The signal produced from the signaling moiety is detected and the signal produced indicates the presence of a fungal infection in the subject (See Arad Specification, paragraph [0011]). Arad et al. defines a “signaling moiety” as referring to any moiety that directly or indirectly produces a detectable label such as an enzyme, a fluorophore, a chromophore, a protein, etc. (See Arad Specification, paragraphs [0016], [0058]).  Therefore, the substrate can be conjugated to a signaling moiety where the signaling moiety is a fluorophore thereby satisfying the claim limitation as recited in claims 17 and 23. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Arad et al. does not expressly teach that the fungal enzyme that is to be detected in order to deduce presence of an Aspergillus sp. infection is Asp f2 as recited in claims 14, 19, and 26; nor does Arad et al. teach that the specific antibody utilized in the separation step is an Asp f2-specific antibody as recited in claims 15, 21, and 27.  However, these deficiencies are cured by the teachings of Banerjee et al.


Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Arad et al. and utilize Asp f2 as the enzyme that is to modify an Asp f2 protease substrate thereby resulting in the detection of Aspergillus Asp f2 in a biological sample and/or the diagnosis of aspergillosis in a subject and/or the treatment of aspergillosis in a subject.  It is noted that Arad et al. teaches a method for detecting or diagnosing aspergillosis in a biological sample by (a) obtaining from the subject a biological sample; (b) contacting the sample with a substrate comprising a signaling moiety, wherein the fungal enzyme will modify the substrate if present, and (c) such substrate modification indicates the presence of a fungal infection (i.e., diagnosing the subject with aspergillosis).   Plus, it is noted that Arad et al. teaches enriching the biological sample for an enzyme prior to contacting the enzyme with a substrate with an activator.  Moreover, it is noted that Arad et al. teaches administering a therapeutic agent for the treatment of aspergillosis in order to determine the agent’s effectiveness in treating a particular pathogen. It is further noted that Banerjee et al. teaches that Asp f2 can be used as a marker in order to test for the presence of aspergillosis because it is the only A. fumigatus allergen that demonstrated IgE specific binding in ABPA and CF/ABPA patients.  Thus, an ordinary skilled artisan would have been motivated to follow Arad’s teachings as modified by Banerjee et al. and would have had a reasonable expectation of success in doing so, because Asp f2 was known to indicate the presence of an aspergillosis infection and therefore utilizing Asp f2 as the enzyme that would modify an Asp f2 protease substrate would support the detection of Aspergillus Asp f2 in a biological sample and/or the diagnosis of aspergillosis in a subject and/or the treatment of aspergillosis in a subject.  prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of Arad et al. and Banerjee et al. are fairly suggestive of the claimed invention.
Additionally, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Arad et al. and utilize Asp f2 as the enzyme that is to modify an Asp f2 protease substrate wherein the Asp f2 protease substrate is elastin or collagen thereby resulting in the detection of Aspergillus Asp f2 in a biological sample and/or the diagnosis of aspergillosis in a subject and/or the treatment of aspergillosis in a subject.  It is noted that Arad et al. teaches a method for detecting or diagnosing aspergillosis in a biological sample by (a) obtaining from the subject a biological sample; (b) contacting the sample with a substrate comprising a signaling moiety, wherein the fungal enzyme will modify the substrate if present, and (c) such substrate modification indicates the presence of a fungal infection (i.e., diagnosing the subject with aspergillosis).   Plus, it is noted that Arad et al. teaches enriching the biological sample for an enzyme prior to contacting the enzyme with a substrate with an activator.  Moreover, it is noted that Arad et al. teaches administering a therapeutic agent for the treatment of aspergillosis in order to determine the agent’s effectiveness in treating a particular pathogen. It is further noted that Banerjee et al. teaches that Asp f2 can be used as a marker in order to test for the presence of aspergillosis because it is the only A. fumigatus allergen that demonstrated IgE specific binding in ABPA and CF/ABPA patients.  It is also noted that Banerjee et al. teaches that Asp f2 interacts with laminin.  Moreover, it is noted that Singh et al. teaches that the respiratory tract is composed of a multitude of connective tissues, supporting the structure of the lungs, which is composed of ECM molecules like laminin and various types of collagen.  Moreover, it is noted that Singh et al. teaches that the ECM components laminin and collagen are targeted by microorganisms for adhesion and induction of host inflammatory responses, leading to colonization and invasion of host tissue.  More specifically, it is noted that Singh et al. teaches that a protease extracted from A. fumigatus shows a proteolytic activity against major ECM components including fibronectin, lung collagen, and elastin.  Plus, it is noted that Singh et al. teaches that a major allergen of A. fumigatus, Asp f2, was found to specifically bind laminin.  Thus, an ordinary skilled artisan would have been motivated to follow Arad’s’ teachings as modified by Banerjee et al. and Singh et al. and would have had a reasonable expectation of success in doing so, because Asp f2 was known specifically bind to laminin, which is a known ECM component and therefore substituting laminin with another known ECM component, either elastin or collagen, as the Asp f2 protease substrate would support the detection of Aspergillus Asp f2 in a biological sample and/or the diagnosis of aspergillosis in a subject and/or the treatment of aspergillosis in a subject.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of Arad et al., Banerjee et al., and Singh et al. are fairly suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 14-17, 19-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,416,395 B2 (Kalkum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Kalkum et al. claims: 
1.	A method for detecting Aspergillus Asp f2 in a biological sample comprising contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample, and wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16, and 18.
2.	A method for diagnosing aspergillosis in a subject comprising:
(a)    obtaining a biological sample from the subject;
(b)    detecting the presence of Aspergillus Asp f2 in the sample by contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample; and
(c)    diagnosing the subject with aspergillosis if Asp f2 is present in the sample  wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16 and 18.
4. (Currently Amended) A method for the treatment of aspergillosis in a subject in need thereof comprising:
(a) obtaining a biological sample from the subject;
(b)    detecting the presence of Aspergillus Asp f2 in the sample by contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample; and
(c)    administering one or more therapeutic agents for the treatment of aspergillosis if Asp f2 is detected in the sample, and

These claimed inventions are encompassed by present claims 14-15, 19, 21, and 26-27.  Kulkum et al. claims where the method of claim 2 further comprises administering one or more therapeutic agents for the treatment of aspergillosis (See Kulkum claim 3).  Kulkum et al. also claims where the Asp f2-specific antibody is immobilized on an enrichment matrix (See Kulkum claim 5) and where the protease substrate is conjugated to one or more fluorophores (See Kulkum claim 7).  Moreover, Kulkum et al. claims where the protease substrate is selected from the group consisting of a protein or peptide comprising the amino acid sequence of SEQ ID NO:5 (note: SEQ ID NO: 5 comprises SEQ ID NO: 38), an elastin protein or peptide, and a collagen protein or peptide (See Kulkum claim 6).  Therefore, the claims of Kulkum et al. anticipate the presently claimed inventions.

Claims 14-17, 19-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,648,982 B2 (Kalkum et al. (I)).  Although the claims at issue are not identical, they are not patentably distinct from each other because Kalkum et al. (I) claims: 
1.	A method for detecting Aspergillus Asp f2 in a biological sample comprising contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample, wherein the protease substrate comprises the amino acid sequence of SEQ ID NO: 5.
2.	The method of claim 1, wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16, and 18.
5.	A method for diagnosing aspergillosis in a subject comprising:
(a)    obtaining a biological sample from the subject;
Aspergillus Asp f2 in the sample by contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample; and
(c)    diagnosing the subject with aspergillosis if Asp f2 is present in the sample, wherein the protease substrate comprises the amino acid sequence of SEQ ID NO: 5. 
6.	The method of claim 5, wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16 and 18.
11.	A method for the treatment of aspergillosis in a subject in need thereof comprising:
(a) obtaining a biological sample from the subject;
(b)    detecting the presence of Aspergillus Asp f2 in the sample by contacting the sample with an Asp f2 protease substrate that can be cleaved by Asp f2, wherein cleavage of the protease substrate indicates the presence of Asp f2 in the sample; and
(c)    administering one or more therapeutic agents for the treatment of aspergillosis if Asp f2 is detected in the sample, and wherein the protease substrate is selected from the group consisting of a protein or peptide comprising the amino acid sequence of SEQ ID NO: 5, an elastin protein, and a collagen protein.
12.	The method of claim 11, wherein the sample is enriched for Asp f2 prior to contact with the Asp f2 protease substrate by contacting the sample with an Asp f2-specific antibody or antigen binding fragment, the Asp f2-specific antibody or antigen binding fragment comprising one or more CDRs selected from the group consisting of SEQ ID NOs: 8, 10, 12, 14,16 and 18.
These claimed inventions are encompassed by present claims 14-15, 19, 21, and 26-27.  Kulkum et al. (I) claims where the method of claim 5 further comprises administering one or more therapeutic agents for the treatment of aspergillosis (See Kulkum claim 6).  Kulkum et al. also claims where the Asp f2-specific antibody is immobilized on an enrichment matrix (See Kulkum claims 3, 8, and 13) and where the protease substrate is conjugated to one or more fluorophores (See Kulkum claims 3, 9, and 14).  Moreover, Kulkum et al. claims where the aspergillosis is the result of infection with an Aspergillus species selected from the group consisting of A. fumigatus, A. flavus, A. versicolor, A. niger, and A. terreus (See Kulkum claims 10 and 15).  Therefore, the claims of Kulkum et al. (I) anticipate the presently claimed inventions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654